WENTWORTH, Judge,
specially concurring.
Although I agree with the conclusion for affirmance of the result-reached below, I would find that the award to appellant of $100 per month for one year should not have been classified as rehabilitative alimony, the purpose of which is to provide for payments during a period of adjustment toward self support at the standard of living established during the marriage. Robinson v. Robinson, 866 So.2d 1210 (Fla. 1st DCA 1979). The wife in this case was 68 years old. She had apparently, throughout the marriage, been self supporting. The award is accordingly not rehabilitative in character. On the contrary, the final judgment specifically states that the purpose of the award is to assist the wife in liquidating mortgages presently encumbering her separate property. I would therefore affirm the award as lump sum alimony, payable in installments, but note that the trial court erred in calling it rehabilitative alimony. See Yandell v. Yandell, 39 So.2d 554 (Fla.1949).